Having previously located a distillery, the officers raided it at midnight and found the appellants present. There were two large stills, thirty-five gallons of whiskey and several barrels of mash. One still was in operation and the other was hot. One man ran away, but the appellants were arrested. According to the state's witnesses, the appellants explained their presence at the time by stating that they had come to get something to drink.
Appellants introduced testimony presenting the theory that they were in the woods where the still was found hunting hogs. One of them, George Cryer, testified that he learned from Duncan the location of the still, and, according to Cryer's testimony, when he and his companions went to the still, a party *Page 37 
by the name of Thornton ran away from it. The still was in operation. There were a number of gallons of whiskey and other articles at the still. The appellants arrived at the still at about 8 o'clock in the evening. They had taken several drinks when Thornton returned. They remained at the still until the sheriff arrived late at night. The witness, George Cryer, claimed that neither he nor his companions had anything to do with the operation of the still; that they all became intoxicated; that at the time of the arrest they explained that they had no connection with the still.
The issues of fact were submitted to the jury in a charge of which no complaint is made. The court submitted the case on the law of circumstantial evidence and charged on the law of principal offenders in connection with Thornton and also instructed that the mere presence of the accused would not warrant their conviction.
A detailed recital of the evidence is deemed unnecessary. Suffice it to say that our re-examination of it convinces us that it is quite sufficient to support the verdict.
The motion is overruled.
Overruled.